SOMERVILLE, J.
The verdict of the jury, as first returned, was obviously informal. No doubt can lie entertained as to the right of the court to direct the jury to again retire with the view of putting their verdict in proper form. — Hughes v. State, 12 Ala. 658; Wortham v. Gurley, 75 Ala. 356.
The action of the court in compelling the plaintiffs to remit a part of their recovery against the defendant as the only alternative to granting a new trial, could not possibly prejudice the appellants, who were claimants of the property levied on under the plaintiffs’ writ of attachment. It was rather a benefit to both themselves and the defendants, resulting in reducing the amount of the judgment for the satisfaction of which the property was liable to be condemned.
We find no error in the record of which the appellants have a right to complain, and the judgment is accordingly affirmed.